Case 1:18-cv-06423-DLI-RER Document 29 Filed 11/10/20 Page 1 of 5 PagelD #: 236

THE MARGOLIN & WEINREB LAW GROUP, LLP

Attorneys at Law
165 Eileen Way, Suite 101
Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN. ESQ. (516) 921-3838
FAX (516) 921-3824
www.nyfclaw.com

November 10, 2020
Via ECF
The Honorable Judge Dora Irizarry
United States District Court—E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Windward Bora LLC v. Mosammat Begum, et al., 18-cv-06423-DLI-RER
Dear Judge Irizarry:

We represent Windward Bora LLC ("Plaintiff’) in the above-referenced action. Please
accept this letter in response to Your Honor’s October 21, 2020 and November 3, 2020 Orders.

Citizenship of Defendant Credit Corp. Solutions Inc.:

In order for diversity of citizenship to exist, the plaintiff's citizenship must be diverse from
that of all defendants. See, e.g., St. Paul Fire and Marine Inc. Co. v. Universal Builders Supply,
409 F.3d 73, 80 (2d Cir. 2005). In general, diversity may exist between “citizens of a State and
citizens or subjects of a foreign state.” 28 U.S.C. §1332(a)(2).

In its October 21, 2020 Docket Entry, the Court suggested that Defendant Credit Corp.
Solutions Inc. (hereinafter, ““CCS”) should be treated as “alien” for diversity purposes because it
is a “foreign business corporation”. However, “alien” and “foreign” are not synonymous.
Corporations incorporated in countries other than the United States are referred to as “alien”
corporations. See 13 C. WRIGHT, A. MILLER & E. COOPER, FEDERAL PRACTICE AND
PROCEDURE § 3628, at 823-29 (1975 & Supp. 1982). As such, CCS is not an “alien” for
citizenship purposes.

Pursuant to 28 U.S.C. §1332(c)(1), “a corporation shall be deemed to be a citizen of every
State and foreign state by which it has been incorporated and of the State or foreign state where it
has its principal place of business.” CCS is not an “alien” for diversity purposes as a result of it
being incorporated inside the United States but outside of New York State and with a principal
place of business inside the United States but outside of New York State. CCS’s citizenship is
“foreign” to New York, but it is not an “alien”. Therefore, while it may be “foreign” to New York,
it is not an “alien” for the purposes of diversity.

1|Page
Case 1:18-cv-06423-DLI-RER Document 29 Filed 11/10/20 Page 2 of 5 PagelD #: 237

After further investigation, Plaintiff has found that CCS is incorporated in the State of
Delaware, as many corporations are. See annexed Entity Details from the Delaware Department
of State, Division of Corporations. CCS’s principal place of business is in Utah, at 121 Election
Rd., Ste 200, Draper, UT 84020. See annexed Entity Details from the Utah Division of
Corporations. Again, CCS is not an “alien”. It is a Delaware and Utah citizen.

As Plaintiff is not a Delaware or Utah citizen for the purposes of diversity and CCS is not
an “alien”, CCS being named as a Defendant in this case does not defeat this Court’s diversity
jurisdiction. As such, there is no issue as to whether this Court has subject matter jurisdiction of
this action.

Credit Corp. Solutions Inc. is Not an Indispensable Party:

Solely as an alternative to responding to the Court’s October 21, 2020 Order, Plaintiff
elected to file a Notice to Discontinue the Action against Defendant CCS. The Court struck that
Notice in its November 3, 2020 Order. Based on the aforementioned discussion of CCS’s
citizenship in this case, in addition to Plaintiffs prior filing regarding Plaintiffs citizenship,
Plaintiff maintains that it has subject matter jurisdiction. Ifthe Court agrees with Plaintiff regarding
subject matter jurisdiction, then the issue as to whether CCS is an indispensable party is moot. If
the Court deems the issue regarding whether CCS is an indispensable party salient, Plaintiff will
set forth why CCS is not an indispensable party to this action and dismissal is proper pursuant to
FRCP 41(a)(1)(a).

N.Y. RPAPL §1311, entitled “Necessary Defendants”, provides as follows: “Each of the
following persons, whose interest is claimed to be subject and subordinate to the plaintiff's lien,
shall be made a party defendant to the action:

1. Every person having an estate or interest in possession, or otherwise, in the property as
tenant in fee, for life, by the courtesy, or for years, and every person entitled to the
reversion, remainder, or inheritance of the real property, or of any interest therein or
undivided share thereof, after the determination of a particular estate therein.

2. Every person having a right of dower or an inchoate right of dower in the real property
or any part or share thereof.

3. Every person having any lien or incumbrance upon the real property which is claimed
to be subject and subordinate to the lien of plaintiff.”

CCS has a judgment lien subordinate to Plaintiff's Mortgage and is a necessary party
defendant but not an indispensable party. The New York Courts have held that the apparent
meaning of the term “necessary” notwithstanding, it is generally held that the absence of a
necessary-party in a mortgage foreclosure action simply leaves that party’s rights unaffected by
the judgment of foreclosure and sale.!

 

! See, Private Capital Group, LLC v. Hosseinpour, 86 A.D.3d 554, 927 N.Y.S.2d 665 (2d dept. 2011); Glass v. Estate
of Gold, 48 A.D.3d 746, 853 N.Y.S.2d 159 (2d. Dept. 2008); 6820 Ridge Realty LLC v. Goldman, 263 A.D.2d 22, 701
N.Y.S.2d 69 (2d. Dept. 1999); Nationwide Associates Brunne, 216 A.D.2d 547, 629 2 N.Y.s.2d 769 (2d Dept. 1995);
Marine Midland Bank v. Freedom Road Realty Associates, 203 A.D.2d 538 611 N.Y.s.2d 34 (2d Dept. 1994),
Scharaga v. Schwartzberg, 149 A.D.2d 578, 540 N.Y.s.2d 451 (2d Dept. 1989), citing Polish Nat'l. Alliance v. White
Eagle Hall Co., 98 A.D.2d 400, 470 N.Y.S.2d 642 (2d Dept. 1983) Empire Sav. Bank v. Towers Co., 54 A.d.2d 574,

2(|Page
Case 1:18-cv-06423-DLI-RER Document 29 Filed 11/10/20 Page 3 of 5 PagelD #: 238

CCS was named as a Defendant in this action because a title search obtained by Plaintiff
showed that it has a subordinate judgment against the property and/or borrower, which is subject
to Plaintiff's Mortgage. As CCS is not an indispensable party, eliminating CCS as a defendant
merely leaves CCS’s judgment unaffected by a judgment of foreclosure and sale that may be issued
in the future in this action. It is not an indispensable party to this action, merely a necessary party.
The absence of a necessary party in a mortgage foreclosure action simply leaves that party’s rights
unaffected by the judgment of foreclosure and sale. See Douglas v. Kohart, 196 App. Div. 84;

Home Life Ins. Co. v. O’Sullivan, 151 App. Div. 535.
We thank the Court for its review of our submission.

Respectfully Submitted,

By:  /s/Alan H. Weinreb
Alan H. Weinreb, Esq.

Enclosures
cc: David Gerard, Esq. (via ECF), attorneys for Defendant Begum

 

387 N.Y.S.2d 138 (1976). See also Mutual Benefit Life Ins. Co. In Mutual Benefit Life Ins. Co. in re Habilitation v.
Carol Management Corp., 1994 US. Dist. LEXIS 14574 (S.D.N.Y.).

3|Page
110/202 ase 1:18-cv-06423-DLI-RER

Delaware.gov’

Document Diesiot-of@drpbfatiboy20linePage 4 of 5 PagelD #: 239

Governor | General Assembly | Courts | Elected Officials | State Agencies

 

 

Department of State: Division of Corporations

 

 

HOME

About Agency
Secretary's Letter
Newsroom
Frequent Questions
Related Links
Contact Us

Office Location

SERVICES

Pay Taxes

File UCC's

Delaware Laws Online
Name Reservation

Entity Search

Status

Validate Certificate
Customer Service Survey

INFORMATION

Corporate Forms

Corporate Fees

UCC Forms and Fees

Taxes

Expedited Services

Service of Process

Registered Agents

GetCorporate Status

Submitting a Request

How to Form a New Business Entity
Certifications, Apostilles & Authentication of Documents

Allowab haracters

 

 

Entity Details

 

THIS IS NOT A STATEMENT OF GOOD STANDING

Incorporation Date /

 

File Number: 4998724 Formation Date:
Entity Name: CREDIT CORP SOLUTIONS INC.

Entity Kind: Corporation Entity Type:
Residency: Domestic State:

REGISTERED AGENT INFORMATION

Name: CORPORATION SERVICE COMPANY
Address: 251 LITTLE FALLS DRIVE

City: WILMINGTON County:
State: DE Postal Code:
Phone: 302-636-5401

7/7/2011
(mm/dd/yyyy)

General

DELAWARE

New Castle

19808

Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
more detailed information including current franchise tax assessment, current filing history

and more for a fee of $20.00.
Would you like O Status © Status,Tax & History Information

| Submit |
L View Search Results ]

New Entity Search

 

 

For help on a particular field click on the Field Tag to take you to the help area.
site map | privacy |

 

about this site | contactus | translale |

https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx

delaware.gov

1/1
1110/2020C ase 1:18-cv-06423-DL FRB Reta[ls RREBIE GDRRSOLY HENS INCO/ Utah Business Seartto PaiyueyD #: 240

CREDIT CORP SOLUTIONS INC. Update this Business

Entity Number: 8144373-0143

Company Type: Corporation - Foreign - Profit

Address: 121 W ELECTION RD STE 200 Draper, UT 84020

State of Origin: DE

Registered Agent: CORPORATION SERVICE COMPANY

Registered Agent Address:

15 WEST SOUTH TEMPLE, SUITE 600 | View Management Team
Salt Lake City, UT 84101

Status: Active Purchase Certificate of Existence

Status: Active © as of 11/03/2011

Renew By: 11/30/2021

Status Description: Current

The "Current" status represents that a renewal has been filed, within the most recent
renewal period, with the Division of Corporations and Commercial Code.
Employment Verification: Not Registered with Verify Utah

History : View Filed Documents

Registration Date: 11/03/2011
Last Renewed: 09/10/2020

Additional Information
NAICS Code: 5614 NAICS Title: 5614-Business Support Services

<< Back to Search Results

Business Name:

Privacy - Terms

https://secure.utah.gov/bes/displayDetails.html 141
